Exhibit 10.2
FIRST AMENDMENT TO
EXECUTIVE EMPLOYMENT AGREEMENT
     WHEREAS, Nabors Industries Ltd. and Nabors Industries, Inc. (collectively,
“the Company”) and Anthony G. Petrello (“Employee”), entered into an Executive
Employment Agreement (the “Agreement”) effective as of April 1, 2009; and
     WHEREAS, in consideration of the current economic conditions and in lieu of
other cost reductions, Employee and the Company desire to decrease temporarily
the compensation payable to Employee under the Agreement;
     NOW, THEREFORE, for and in consideration of the mutual promises, covenants
and obligations contained herein, the Company and Employee agree to amend the
Agreement as follows, effective June 29, 2009:

  1.   Section 3.1(a) of the Agreement is amended by adding after the first
sentence: “However, on an interim basis commencing June 29, 2009 and ending on
December 27, 2009 the amount of base salary due and payable for purposes of
biweekly payroll administration only shall be based on an annual salary of Nine
Hundred Ninety Thousand Dollars ($990,000). For all other purposes under this
Agreement, the term “Base Salary” or “base salary” shall be construed in
accordance with the first sentence of this Section 3.1(a) as if the preceding
sentence’s modification had not occurred.”     2.   As amended by paragraph 1
above, the Agreement remains in full force and effect. This Agreement may be
executed in two or more counterparts each of which shall be deemed an original
but which taken together shall constitute one and the same instrument.

IN WITNESS WHEREOF, the Parties hereto have executed this amendment on the 29
day of June, 2009.

            COMPANY:


Nabors Industries Ltd.
      By:   /s/ Martin J. Whitman         Lead Director               Nabors
Industries, Inc.
      By:   /s/ Laura W. Doerre         Its Secretary           

 



--------------------------------------------------------------------------------



 



         

            EMPLOYEE:
      /s/ Anthony G. Petrello       Anthony G. Petrello           

2